Citation Nr: 1002917	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-10 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Legal entitlement to nonservice-connected death pension.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The Veteran had active service in the Philippine Recognized 
Guerillas from January 1945 to February 1946; he died in 
August 1990, the appellant is his surviving spouse.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision and an 
administrative determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran only had service in the Philippine Recognized 
Guerillas and Combination Service, which does not qualify as 
requisite service for basic entitlement to nonservice-
connected death pension benefits.  

2.  Evidence received since the last final decision of record 
which denied service connection for the cause of the 
Veteran's death relates specifically to an unestablished fact 
necessary to substantiate the claim; it raises a reasonable 
possibility of substantiating the claim.  




CONCLUSIONS OF LAW

1.  Entitlement to nonservice-connected death pension is not 
warranted.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.9, 3.40 (2009).  

2.  New and material having been received, the claim of 
service connection for the cause of the Veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA-Law Dispositive of Claim/Basic Entitlement to 
Nonservice-Connected Death Pension

Congress, in enacting the Veterans Claims Assistance Act of 
2000 (VCAA), noted the importance of balancing the duty to 
assist with "the futility of requiring VA to develop claims 
where there is no reasonable possibility that the assistance 
would substantiate the claim."  Mason v. Principi, 16 
Vet.App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily 
ed. Sept. 25, 2000) (statement of Sen. Rockefeller)). When 
the law (and not the evidence) is dispositive of the claim, 
the VCAA is not applicable.  See Mason, 16 Vet.App. at 132 
(VCAA not applicable to a claim for nonservice-connected 
pension when the claimant did not serve on active duty during 
a period of war); Smith (Claudus) v. Gober, 14 Vet.App. 227 
(2000) (VCAA did not affect a federal statute that prohibited 
payment of interest on past due benefits), aff'd, 28 F.3d 
1384 (Fed. Cir. 2002).  As the law is dispositive in the 
instant claim, the VCAA is not applicable.

Legal Criteria-Veteran Status Regarding Nonservice-Connected 
Death Pension

"Veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  "Veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation (DIC) and burial 
allowances, except for those inducted between October 6, 1945 
and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not for pension or burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.40(c) and (d). Active service will be the 
period certified by the service department.  38 C.F.R. § 3.9 
(a) and (d).

VCAA-New and Material Evidence

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law defines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2007).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2009).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the application to reopen the claim of 
entitlement to service connection for the cause of the 
Veteran's death.  The claim on the merits requires additional 
development, which is addressed in the remand below.  
Therefore, no further development is needed with respect to 
the aspect of the appeal decided herein.

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Analysis-Basic Entitlement to Death Pension

The appellant contends that the Veteran's service as a 
Recognized Guerilla and as a member of the Regular Philippine 
Army is sufficient service to qualify for death pension 
benefits.  She does not contend that the Veteran had any 
other military service.  A review of the service department 
history shows that the Veteran served as a member of the 
Philippine Guerilla and Combination Service from January 29, 
1945, to February 1, 1946.  See 38 C.F.R. § 3.9. 

As a matter of law, the documented Philippine service does 
not satisfy the statutory or regulatory service requirements 
necessary to establish entitlement to nonservice-connected 
death pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  The 
appellant has never contended that the Veteran had any other 
service save for his time in the Philippine Guerillas, and 
thus legally, pension benefits, including death pension 
benefits, cannot be paid.  Id.  As the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis-New and Material Evidence/Service Connection for 
the Cause of Death

The appellant contends that the Veteran, who died in August 
1990, expired due to chronic conditions which first 
manifested in active service.  Previous final decisions of 
the RO, which were unappealed, denied this allegation.  She 
has put forth her current claim alleging that new and 
material evidence does exist to reopen a claim for 
entitlement to service connection for the cause of the 
Veteran's death.  

The initial rating decision, dated in January 1991, stated 
that the Veteran did not have service connection in effect 
for any disorder during his lifetime, and that there was no 
record of the fatal conditions until many years after service 
separation.  With the claim to reopen currently on appeal, 
the appellant provided a letter, dated in October 2006, from 
a private physician who listed his credentials as the former 
Municipal Health Officer of the Veteran's hometown from May 
1964 to September 1987.  This physician attested to having 
frequent interaction with the Veteran during this time 
period, and stated that the Veteran had been under the care 
of a Dr. V., who is now deceased, in the years proximate to 
his discharge from military service, and that Dr. V. did 
treat the Veteran for TB.  The former Municipal Health 
Officer suggested he had communicated with Dr. V. regarding 
some of the various medical conditions/symptoms complained of 
by the Veteran, including complaints of chest pain, back 
pain, and cough.  The Health Officer attests to treating the 
Veteran for these conditions, and from his conversations with 
the previous physician, also attests to these symptoms being 
present from a time closely proximate to service discharge.  
As the Veteran died of cardiorespiratory failure due to 
pulmonary tuberculosis (TB), it is possible that the symptoms 
noted by these physicians since a time close to service 
discharge were, in fact, early manifestations of the fatal 
pulmonary condition.    

In the Municipal Health Officer's providing of the 2006 
summation of medical history, there is evidence which, at 
least potentially, shows a continuity of pulmonary symptoms 
from a time proximate to service discharge until the 
Veteran's death.  This evidence is new, in that it was not of 
record at the time of the initial denial, and it is material, 
in that it relates to a previously unestablished fact 
necessary to substantiate the underlying claim for service 
connection for the cause of the Veteran's death.  See 
38 C.F.R. § 3.156.  As this is the case, the claim will be 
reopened.     


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.  

New and material evidence having been received, the claim of 
service connection for the cause of the Veteran's death is 
reopened; the appeal is granted to this extent only.  


REMAND

The above decision reopens a claim of entitlement to service 
connection for the cause of the Veteran's death.  The RO, in 
adjudicating the claim, did not deem the October 2006 private 
physician's note sufficient to constitute new and material 
evidence.  As this is the case, the RO did not reopen the 
Veteran's claim, and has yet to address the underlying merits 
of the service connection issue.  As the Board does not have 
jurisdiction to make determinations on claims for VA benefits 
in the first instance, the claim must be returned to the RO 
so that a de novo adjudication on the merits can occur.  

Prior to this, the Board notes that the record does contain 
notes of the aforementioned former Municipal Health Officer, 
dated in 1991 and 2006, and it is indicated that the Veteran 
received some form of treatment for pulmonary TB from 
approximately 1964 until the time of his death from this 
physician.  Also, as the 2006 note makes mention of 
interaction between the Municipal Health Officer and Dr. V 
regarding a discussion of the Veteran's symptoms, there is at 
least some evidence of respiratory ailments from a time close 
to service discharge until the Veteran's demise.  Given this 
and the indications on the death certificate which indicate 
respiratory failure as well as pulmonary TB as the causes of 
death, the Board is of the opinion that a medical opinion is 
warranted pursuant to jurisprudential precedent.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).

Indeed, the claim should be dispatched to a specialist in 
pulmonary medicine and/or infectious diseases, and following 
a claims file review, this examiner should provide an opinion 
regarding the etiology of the Veteran's cause of death, 
specifically if it is at least as likely as not that the 
fatal conditions had causal origins in military service 
(given the medical history of consultations for pulmonary 
symptoms with Dr. V and the retired Municipal Health 
Officer).  The Board is aware that the records for Dr. V. are 
not available, as he is deceased.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Dispatch the claims file to a 
specialist in pulmonary medicine and/or 
infectious diseases for the purposes of 
obtaining a medical opinion regarding the 
etiology of the Veteran's death.  
Following a review of the relevant medical 
evidence in the claims file, the physician 
is asked to provide an opinion on the 
following: Is it at least as likely as not 
(50 percent or greater probability) that 
the Veteran's fatal disease, including 
pulmonary TB, began during service or were 
continually present from service discharge 
until the time of the Veteran's death?  
The physician should specifically indicate 
that the claims file was reviewed, 
including the medical histories 
provided/relayed by the former Municipal 
Health Officer and Dr V., the deceased 
physician.  

3.  Following the directed development, 
the RO must conduct a de novo review of 
the claim for service connection for the 
cause of the Veteran's death on the 
merits.  Should the claim be denied, issue 
an appropriate statement of the case to 
the appellant and return the claim to the 
Board for final adjudication.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


